 1

 2

 3

 4

 5

 6

 7

 8

 9
                                       UNITED STATES DISTRICT COURT
10
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12
      EVERETT LUTHER,                                     No. 2:19-cv-1442 DB P
13
                          Plaintiff,
14
              v.                                          ORDER
15
      CALIFORNIA DEPARTMENT OF
16    CORRECTIONS & REHABILITATION,
      et al.,
17
                          Defendants.
18

19           Plaintiff, an inmate presently incarcerated at the East Mesa Reentry Facility in San Diego,

20   California, is proceeding pro se with a civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff

21   has also filed an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF

22   No. 2.) Plaintiff has not, however, filed a certified copy of his inmate trust account statement for

23   the six-month period immediately preceding the filing of the complaint. See 28 U.S.C. §

24   1915(a)(2).

25           The federal venue statute provides that a civil action “may be brought in (1) a judicial

26   district in which any defendant resides, if all defendants are residents of the State in which the

27   district is located, (2) a judicial district in which a substantial part of the events or omissions

28   giving rise to the claim occurred, or a substantial part of property that is the subject of the action


                                                          1
 1   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

 2   this action, any judicial district in which any defendant is subject to the court’s personal

 3   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

 4             In this case, the claim arose in San Diego County, which is in the Southern District of

 5   California. (See ECF No. 1 at 1.) Therefore, plaintiff’s claim should have been filed in the

 6   United States District Court for the Southern District of California. In the interest of justice, a

 7   federal court may transfer a complaint filed in the wrong district to the correct district. See 28

 8   U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

 9             Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

10   States District Court for the Southern District of California.

11   Dated: August 1, 2019

12

13

14

15

16

17

18

19

20
     DLB:12
21   DLB:1/Orders/Prisoner/Civil.Rights/luth1442.21

22

23

24

25

26
27

28
                                                         2
